t c memo united_states tax_court lawrence l wickersham deceased and mary j wickersham commissioner of internal revenue respondent petitioners v docket no filed date james r monroe and jerrold a wanek for petitioners stephen a haller for respondent 1petitioners’ counsel notified the court that petitioner lawrence wickersham died after the trial on date petitioners’ counsel indicated that no estate will be opened because all of his assets transferred to petitioner mary wickersham upon his death we changed the caption accordingly memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy- related penalty under sec_6662 a for regarding petitioners’ sale of certain assets in that year we are asked to decide the proper tax treatment of petitioners’ sales of interests in their home and towing business located on a 5-acre parcel on interstate near a major intersection one such sale was to glen and susan mikel the mikels and the other was of a permanent easement to polk county iowa polk county resolving these issues depends on the proper allocation_of_basis and sale proceeds to distinct portions of the property we are also asked to decide whether petitioners are subject_to the accuracy-related_penalty under sec_6662 we determine the taxability of assets sold to the mikels and to polk county and find petitioners are not liable for the penalty findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the accompanying exhibits are 2all amounts are rounded to the nearest dollar 3all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated incorporated by this reference petitioners resided in colfax iowa at the time they filed the petition petitioners both in their second marriage were married for years at the time of trial mr wickersham had a towing business in iowa and mrs wickersham helped him with the business during their 35-year marriage she has an eighth-grade level of education petitioners have seven children and grandchildren six of their children and of their grandchildren live in the des moines iowa area i the property and the easement when first married petitioners operated the towing business called i-80 towing from their farmhouse petitioners acquired a nearby cornfield consisting of five acres petitioners borrowed funds to acquire the cornfield mrs wickersham entered into a real_estate contract for the five acres of farm_land in bondurant iowa the property in for dollar_figure mrs wickersham received title to the property in date petitioners originally put a trailer house on the property as the towing business improved petitioners dug a basement put a pre-fabricated residence on the property and resided there they improved the house by adding a garage a water system and a large party room they operated the towing business from a building they constructed on part of the property the house is located on the north side of the property and the business structure is located on the south side a horseshoe driveway connects these structures and provides two separate accesses petitioners used the land between the residence and the business structure to store personal_property and to shelter their saint bernard dogs the mikels owned a competing towing business and sought to acquire petitioners’ towing business and the five-acre parcel the mikels could not afford however to purchase it outright at the time petitioners agreed to lease the business portion of the property to the mikels for a 5-year term starting date the mikels’ lease included an option to purchase the towing business and the property including petitioners’ home the purchase option at the end of the 5-year lease_term petitioners and the mikels agreed that the dollar_figure purchase option would be allocated as follows towing business name goodwill residential property building commercial property building land equipment and supplies volvo wrecker total dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure they further agreed that rent payments made during the term of the lease would be applied to the purchase_price petitioners did not lease the residential portion of the property to the mikels instead petitioners continued to reside in the house they lived in the main portion of the house and for a period of time petitioners’ son and daughter-in-law resided in the house’s basement the public works department of polk county began a road improvement project during the lease_term polk county sought to acquire all or part of the property to widen the road petitioners initially refused to grant or sell an easement to polk county after negotiations polk county threatened to condemn the front portion of the property if petitioners did not grant the easement petitioners granted polk county an easement on the front portion of the property which was subject_to the mikels’ lease for dollar_figure in date polk county primarily sought to purchase and did acquire a permanent right-of-way easement for use as a public highway the sales contract provides that an existing sign presumably for i-80 towing could remain on the 4the sale price of the easement was allocated as follows dollar_figure permanent easement dollar_figure acres big_number temporary easement big_number new fence abstracting fees general damages big_number corner post sec_168 land petitioners had to remove however all trailers vehicles and other objects on the right of way in their return for petitioners reduced their basis in the property by dollar_figure attributable to the easement the mikels notified petitioners in they intended to exercise the purchase option petitioners began to pack and move their possessions the mikels’ business g s service purchased the property and the towing business in date subject_to the permanent easement granted to polk county the mikels subtracted dollar_figure in rents and dollar_figure for dollar_figure acres attributable to the permanent easement granted to polk county from the purchase option_price to reach a total sale price of dollar_figure ii orchard nebraska mrs wickersham purchased a dance hall and bar utter place in orchard nebraska in date a year and a half before leasing the towing business to the mikels her brother-in-law and his girlfriend sought to sell utter place and offered it to petitioners for dollar_figure utter place was approximately five hours or miles from the property mrs wickersham applied for a liquor license for utter place in nebraska liquor licenses are issued only to nebraska residents mrs wickersham’s application showed her address as a post office box in orchard nebraska she renewed the liquor license yearly petitioners opened utter place for occasional private parties starting in date petitioners traveled to nebraska an average of once per month from through for parties at utter place petitioners had hoped that utter place would pay for itself utter place was generally not a profitable operation however and petitioners reported either a very small net profit or a net_loss yearly from through petitioners purchased two dwellings in nebraska in and one of which was located immediately behind utter place iii events medical_care and items in iowa petitioners spent significant amounts of time in iowa despite having a business in nebraska they were never gone from iowa for an extended period while in iowa they resided at the property petitioners used the house as the family’s home they hosted to familial parties each year they celebrated holidays and birthdays with their six children and grandchildren in iowa mrs wickersham helped her children in iowa with personal needs such as moving and medical_care she babysat for her grandchildren sometimes for extended periods petitioners did their holiday shopping paid their insurance bills and purchased their many vehicles in iowa they attended their son’s car races in iowa as well as the yearly 10-day iowa state fair mr wickersham was diagnosed with throat cancer in date in iowa after a month of testing mr wickersham had throat surgery in iowa after the surgery scars healed he received radiation treatments he received all treatments in iowa the radiation treatments lasted until at least date mr wickersham also had hernia surgery in iowa in date iv taxes and documentation petitioners held iowa driver’s licenses during the 5-year term of the mikels’ lease their service-providers including doctors lawyers and bookkeepers were located in iowa they claimed homestead tax_credits with respect to the property for through which they could legally do only as iowa residents petitioners’ many vehicles were all registered licensed and located in iowa except for one petitioners received mail including physicians’ bills and bank statements in both iowa and nebraska their credit card statements were mailed to the property in iowa neither petitioner ever registered to vote in either state petitioners’ federal and iowa state_income_tax returns for listed an iowa address the returns for through listed an address in nebraska petitioners filed nebraska state tax returns for and as residents using a nebraska address they did not file a nebraska state tax_return for or petitioners’ federal_income_tax return for listed an iowa address petitioners did not prepare their returns they reviewed them only to note what they owed and to sign them petitioners’ daughter organized their tax information and took it to barbara walston ms walston to prepare petitioners paid ms walston to prepare the returns for through petitioners’ daughter or attorney then picked up the returns and delivered them to petitioners at the property petitioners never met with ms walston petitioners’ longtime attorney introduced them to another tax preparer for linda harris ms harris advised them on the sale of the property to the mikels and prepared the return for ms harris is an enrolled_agent with the internal_revenue_service irs her firm prepares approximately big_number tax returns each year petitioners did not know that ms harris had never prepared a return as complex as the return for ms harris spoke with petitioners to prepare the return and believed she had all of the information necessary ms harris rarely had any issues with the irs on returns she prepared she received feedback from the irs only on fewer than returns in years of preparing returns the irs audited fewer than of the returns she prepared adjustments were made to only two returns from those audits petitioners’ return for was one ms harris paid the dollar_figure tax_return_preparer penalty assessed for her errors in preparing the return for this is the only return preparer penalty assessed against ms harris v subsequent events petitioners purchased a new personal_residence in colfax iowa in date respondent’s deficiency_notice to petitioners determined the deficiency and accuracy-related_penalty against petitioners with respect to the sale of certain business_assets the easement sale and the sale of the property to the mikels petitioners timely filed a petition opinion we must decide the proper tax treatment of petitioners’ sales in the first sale was of the towing business located on interstate including real_estate upon which some business property and petitioners’ house were located the second sale was of the permanent easement petitioners sold to polk county we also must decide whether petitioners are subject_to the accuracy-related_penalty under sec_6662 we must determine the proper allocation to basis of the respective portions as well as the proper allocation of the sales_price to the respective portions we begin with the burden_of_proof the taxpayer generally bears the burden of proving the commissioner’s determinations are erroneous rule a the burden_of_proof may shift to the 5petitioners and respondent have both changed their views from the original positions stated in petitioners’ tax_return and the deficiency_notice they have subsequently made agreed upon calculations and allocations commissioner if the taxpayer satisfies certain conditions sec_7491 our resolution of the issues is based on the preponderance_of_the_evidence not on the allocation of the burden_of_proof therefore we need not consider whether sec_7491 would apply see 124_tc_95 we turn now to petitioners’ sales of certain assets i sale of business_assets petitioners sold the towing business located on the property to the mikels gain realized upon the disposition of property must be recognized unless an exception applies sec_1001 the amount of gain realized is the excess of the amount_realized over the taxpayer’s adjusted_basis in the property sec_1001 the amount_realized is the sum of any money received plus the fair_market_value of the property received sec_1001 petitioners and the mikels allocated the purchase_price among the various business_assets the mikels were to acquire when they exercised the purchase option the purchase option specified dollar_figure for the equipment and supplies and dollar_figure for the wrecker the dollar_figure purchase_price was reduced however by dollar_figure in rent payments thi sec_15 79-percent purchase_price reduction allocated among the acquired assets reduces the purchase_price of the equipment and supplies to dollar_figure and the wrecker to dollar_figure the parties agree that the equipment and supplies had a zero adjusted_basis and the wrecker had a dollar_figure adjusted_basis therefore we subtract adjusted_basis from the purchase_price to find that petitioners’ gain realized on the sale of the equipment and supplies was dollar_figure and for the wrecker was dollar_figure petitioners and respondent agree that the gain recognized is ordinary_income sec_1221 sec_1231 sec_1245 accordingly petitioners had ordinary_income of dollar_figure from the sale of the equipment and supplies and the wrecker ii treatment of the easement sale we next consider petitioners’ easement sale to polk county we must decide this matter before we consider sales of the rest of the real_estate including petitioners’ interests in the property petitioners’ permanent easement grant is a disposition of a partial interest in property and therefore a realization event see sec_1_61-6 income_tax regs revrul_72_255 1972_1_cb_221 the sale of a perpetual easement is treated as a sale of property if the taxpayer’s use of the property is substantially reduced by the easement see 71_tc_650 10_bta_1024 if the grant of the permanent easement does not substantially reduce the taxpayer’s use of the property then the grant is not treated as a sale see revrul_70_510 1970_2_cb_159 petitioners’ sale to polk county included a permanent easement on dollar_figure acres across the front of their property for dollar_figure this portion of the sale to polk county was a right-of-way easement for use as a public highway indeed polk county found this land so central to its public highway project that it offered to purchase the entire 5-acre property and threatened to condemn a portion of the property if petitioners did not sell the easement sales contract allowed an existing sign to remain on the land petitioners had to remove however all other_property from the right of way including all trailers vehicles and other objects polk county paid significant amounts for new fences and for so-called general damages including tree removal the mikels and petitioners subtracted the permanent easement price from the purchase option_price for the property these facts suggest that petitioners’ use of the land subject_to the permanent easement was substantially reduced we hold that petitioners’ sale of the permanent easement on dollar_figure acres for dollar_figure is a sale of property 6they did not however subtract amounts that polk county paid to petitioners for a temporary easement fencing abstracting fees and general damages iii allocation of proceeds and basis we must next consider how much basis to allocate to the business use of the real_estate and how much basis to allocate to the personal_use which includes petitioners’ house that may qualify for exclusion as the sale of a principal_residence under sec_121 petitioners’ tenant mr mikel testified that he leased one-quarter of the property for business purposes he also testified that he was interested in the property for business purposes not for a place to live mrs wickersham testified that one-third of the property was business use and two-thirds was residential pictures of the property support mrs wickersham’s view respondent determined that the business portion and residential portion were equal petitioners sold mixed-use land a taxpayer who intends to exclude gain from the sale of a principal_residence must allocate the basis and the amount_realized between the residential and the non-residential portions of the property using the same method of allocation that the taxpayer used to determine depreciation_adjustments sec_1_121-1 income_tax regs the parties have not provided us with the depreciation allocations despite citing the depreciation allocation regulation respondent supports his allocation of business use and residential use with discussions of the geography of the land the geography of the land supports petitioners’ position not respondent’s accordingly with respect to their basis in the land we find petitioners’ allocation of two-thirds for the residential component and one-third for the business_component to be appropriate we also need to determine basis so that gains on the sales can be calculated we accept respondent’s determination of a dollar_figure basis for the house petitioners argue that their basis in the house is much larger but have provided no substantiation the parties agree that the 5-acre parcel was purchased for dollar_figure there was no residence on the property when petitioners bought the land so the dollar_figure basis is allocated to the land the basis in the land will be allocated one-third to the business portion and two-thirds to the residential portion the permanent easement that was sold to polk county ran across the front of the property affecting both the business portion and the residential portion of the land as a result we find that the permanent easement is divided in the same way as the rest of the property specifically we divide the permanent 7we noted above that the taxpayer generally bears the burden_of_proof although it may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 rule a we did not consider whether sec_7491 would apply because our resolution of the issues is generally based on the preponderance_of_the_evidence see 124_tc_95 we note here that with respect to petitioners’ basis in the house the burden_of_proof is relevant petitioners have introduced no evidence with respect to their construction of and improvements to the house other than very general testimony about costs accordingly we find that sec_7491 does not apply easement into a one-third business portion and a two-thirds residential portion iv sales of the business portion we will now consider the extent to which petitioners must recognize gain from these sales we begin by considering the sale of the business portion of the property to the mikels even though it occurred after and subject_to the easement sale to polk county a business sale of the property to the mikels petitioners and respondent agree that petitioners must recognize gain on the sale of the business portion of the property to the mikels petitioners argue that they must recognize a sec_1231 gain with respect to that sale respondent argues that petitioners must recognize sec_1250 gains with respect to that sale instead we will define those terms and consider the parties’ arguments the sale of certain property used in a trade_or_business is accorded favorable tax treatment sec_1231 property sec_1231 property used in a trade_or_business means real_property used in a trade_or_business held for more than a year and subject_to the allowance for depreciation sec_1231 the business portion of the property meets these criteria and therefore is sec_1231 property the terms sec_1231 gain and sec_1231 loss refer to recognized gain_or_loss respectively on the sale_or_exchange of property used in a trade_or_business sec_1231 petitioners’ sec_1231 gains exceed their sec_1231 losses for thus any gains on the business portion are treated as long-term_capital_gains sec_1231 accordingly petitioners’ gain on the sale of the business portion of the property is a long-term_capital_gain under sec_1231 the analysis however does not end there certain gains on the business portion sale subject_to the allowance for depreciation must be recaptured sec_1250 property is any real_property subject_to the allowance for depreciation that is not sec_1245 property sec_1250 the business portion of the property was real_property subject_to the allowance for depreciation further the property is not of a kind described in sec_1245 therefore the property is also sec_1250 property gain realized on the disposition of sec_1250 property is recaptured as ordinary_income rather than capital_gains to the extent that the depreciation amount allowed_or_allowable exceeds the amount of depreciation that would have resulted under the straight-line method see sec_1250 this sec_1250 gain is recognized as ordinary_income notwithstanding any other provisions of subtitle a of the code sec_1250 the remaining depreciation claimed after the sec_1250 gain is recaptured at ordinary_income tax_rates is unrecaptured sec_1250 gain taxed at the 25-percent rate because petitioners’ business portion of the property is both sec_1231 property and sec_1250 property the amount of the long-term_capital_gain under sec_1231 must be reduced by the amount of sec_1250 gain recaptured at ordinary rates and at the 25-percent rate b business sale of the easement to polk county petitioners concede that they must recognize income on the sale of the business portion of the easement to polk county sec_1001 they argue that the income they must recognize is sec_1231 gain respondent does not dispute this argument accordingly we hold that petitioners must recognize gain with respect to the business percentage of the sale of the easement treating the property as sec_1231 property v sales of the residential portion we will next analyze the sales of the residential portion of the property to the mikels and the residential portion of the permanent easement to polk county as with the business portion we begin by analyzing the sale to the mikels 8the parties have not provided sufficient information for us to calculate the sec_1231 gain and the sec_1250 gain we look to the parties to calculate the appropriate tax in their rule computation a residence sale of the property to the mikels petitioners and respondent disagree on whether petitioners may exclude gain realized when they sold their house to the mikels gain realized on the sale of property is generally included in a taxpayer’s income sec_61 a taxpayer may however exclude from income gain on the sale_or_exchange of property if the taxpayer has owned and used the property as the taxpayer’s principal_residence for periods aggregating two of the five years immediately preceding the sale sec_121 a married couple filing a joint_return may claim a dollar_figure exclusion on the sale_or_exchange of their principal_residence if certain conditions are met sec_121 the only condition at issue in this case is whether petitioners used the property as their principal_residence for sufficient time between and respondent contends that petitioners’ principal_residence was in nebraska for the five years before the sale respondent therefore argues that petitioners do not qualify for the exclusion with respect to their sale of the property to the contrary petitioners argue that their primary residence remained in iowa despite their purchase of two residential properties in nebraska the code does not define principal_residence whether a residence qualifies as the taxpayer’s principal_residence for purposes of sec_121 is a question of fact that is resolved with reference to all the facts and circumstances sec_1_121-1 income_tax regs see also farah v commissioner tcmemo_2007_369 taxpayers must occupy the residence for full months or for days to meet the 2-year use requirement sec_1_121-1 income_tax regs short temporary absences such as for vacation or other seasonal absence are counted as periods of use id if a taxpayer alternates between two properties using each as a residence for successive periods of time the property that the taxpayer uses a majority of the time during the year ordinarily will be considered the taxpayer’s principal_residence sec_1_121-1 income_tax regs besides the use of the property there are other_relevant_factors in determining a taxpayer’s principal_residence these relevant factors include i the taxpayer’s place of employment ii the principal_place_of_abode of the taxpayer’s family members iii the address listed on the taxpayer’s federal and state tax returns driver’s license automobile registration and voter registration card iv the taxpayer’s mailing address for bills and correspondence v the location of the taxpayer’s banks and vi the location of religious organizations and recreational_clubs with which the taxpayer is affiliated id we will consider each of these factors the first factor is whether petitioners spent at least days at the property between date and date although petitioners held parties at utter place they spent significant amounts of time in iowa indeed they were never gone from iowa for an extended period while in iowa they resided on the main floor of the property their son and daughter-in-law occupied the finished basement of the house petitioners used the house in iowa as the family’s home they hosted to familial parties a year they celebrated holidays and birthdays with their six children and grandchildren in iowa mrs wickersham helped her children in iowa with personal needs such as moving and medical_care she babysat for her grandchildren sometimes for extended periods petitioners did their holiday shopping paid their insurance bills and purchased vehicles in iowa they attended the yearly 10-day iowa state fair and their son’s races in iowa petitioners’ personal and family events and obligations in iowa support their position mr wickersham was diagnosed with throat cancer in iowa had throat surgery in iowa and received radiation treatments all in iowa mr wickersham also had hernia surgery in iowa during the relevant time respondent argues that petitioners merely visited iowa they resided in nebraska it is our duty as the court to listen to testimony observe witnesses weigh the evidence and distill the truth 58_tc_560 kropp v commissioner tcmemo_2000_148 we are not required to accept testimony if it is improbable unreasonable or questionable 450_f2d_1239 5th cir affg tcmemo_1970_89 we may however accept a taxpayer’s testimony if we find it credible see eg 120_tc_137 we find that petitioners’ testimony was credible in material respects we find that petitioners did reside at the property for the requisite period the second factor is the taxpayer’s place of employment petitioners did have a business utter place in nebraska mrs wickersham credibly testified that they spent approximately a weekend per month to operate utter place this factor is neutral a third factor is the principal_place_of_abode of the taxpayer’s family members petitioners had children and grandchildren in iowa this factor weighs in petitioners’ favor the fourth fifth and sixth factors consider the addresses that the taxpayers provide and the location of their banks petitioners did not provide specific information about their banks but generally stated that their service providers including doctors lawyers and bookkeepers were located in iowa petitioners held iowa driver’s licenses during the 5-year lease with the mikels petitioners’ vehicles were all registered licensed and located in iowa except for one petitioners received mail including physicians’ bills and bank statements both in iowa and nebraska their credit card statements were mailed to the house in iowa neither petitioner ever registered to vote in either state petitioners’ federal and iowa state_income_tax returns for listed an iowa address the returns for through listed an address in nebraska petitioners filed nebraska state tax returns for and as residents using a nebraska address they did not file a nebraska state tax_return for or petitioners argue that we should disregard the addresses they provided on tax forms signed under penalties of perjury because they did not prepare or review their tax returns they merely noted what they owed and signed them we should also disregard them they argue because no amounts were due we take seriously the address provided on the tax returns respondent seeks to prove that petitioners were nebraska residents because mrs wickersham applied for and received a nebraska liquor license nebraska liquor licenses are granted only to nebraska residents petitioners counter that they also claimed homestead tax_credits on the property which would be available only to iowa residents petitioners were cavalier with their representations about state residence these three factors were a close call we find a majority of the factors however are in petitioners’ favor the final nonexclusive factor is the location of religious organizations and recreational_clubs with which the taxpayer is affiliated mr wickersham has been a member of the professional musicians and entertainers club of iowa for years petitioners provided no meaningful information about mr wickersham’s level of involvement or time spent at this club this factor is neutral in this case we also consider petitioners’ replacement home petitioners purchased a nearby residence in colfax iowa after selling the property to the mikels this subsequent purchase when viewed in conjunction with petitioners’ and their witnesses’ testimony suggests that petitioners never sought to reside in nebraska this additional factor favors petitioners after weighing the testimony and evidence in this fact- intensive case we find on the preponderance_of_the_evidence that the house was petitioners’ principal_residence petitioners have each met the requisite use requirement of sec_121 and are entitled to exclude up to dollar_figure of gain from the sale of the residential portion of the property to the mikels b residence permanent easement sale to polk county we now consider the proper treatment of the residential portion of the permanent easement sale to polk county petitioners argue that involuntary_conversion principles allow them to defer gain on their easement sales to polk county see sec_1033 we need not decide this issue however because petitioners’ income from the sale of the permanent easement regarding the residential portion of the property is exempt under sec_121 up to dollar_figure sec_121 applies to the sale of the residential portion of the permanent easement to polk county because petitioners sold the rest of the property to the mikels within two years of their sale to polk county see sec_1_121-1 income_tax regs accordingly petitioners’ income from their sale of the residential portion of the permanent easement to polk county is exempt to the extent permitted under sec_121 vi accuracy-related_penalty finally we will consider whether petitioners should be subject_to a penalty for underpaying their federal_income_tax in a taxpayer may be liable for a 20-percent penalty on any underpayment_of_tax attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax see sec_6662 and b and sec_1_6662-2 and income_tax regs the accuracy-related_penalty does not apply however to any portion of an underpayment for which there was reasonable_cause and where the taxpayer acted in good_faith see sec_6664 sec_1_6664-4 income_tax regs reasonable_cause has been found when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and consistent with ordinary business care and prudence relies on the adviser’s professional judgment as to the taxpayer’s tax obligations sec_6664 110_tc_297 am props inc v commissioner 28_tc_1100 affd 262_f2d_150 9th cir all facts and circumstances are considered in determining whether a taxpayer reasonably relied in good_faith on professional advice including the taxpayer’s education sophistication and business experience sec_1_6664-4 and b income_tax regs petitioners hired ms harris an enrolled_agent at the recommendation of their longtime attorney her firm prepares approximately a thousand income_tax returns each year petitioners’ return was the most complex that she had ever prepared despite this fact she failed to inform petitioners she was unsure ms harris further testified that the irs audited fewer than of the returns she prepared in years and changes were required on only two returns after audits petitioners’ return was one ms harris paid a dollar_figure return preparer penalty for errors in petitioners’ return for this was the only time she had ever been assessed such a penalty we find that ms harris had sufficient expertise to justify petitioners’ reliance we now turn to whether petitioners provided necessary and accurate information to ms harris mrs wickersham testified that petitioners did not understand taxes and that their daughter gathered financial information needed for the accountants to prepare the returns ms harris testified that she spoke with petitioners about the return for and believed she had all of the information necessary to prepare it we find that petitioners provided ms harris with the necessary and accurate information to prepare the tax_return for finally we address whether petitioners relied in good_faith on ms harris’ advice we find that petitioners did rely on her advice mrs wickersham testified that petitioners never reviewed their tax returns as they were too complex we acknowledge that mrs wickersham’s education was only through the eighth grade we also acknowledge that the sale of the mixed_use_property requires a knowledge base and skill set different from those generally used in petitioners’ business we do not sustain respondent’s determination of the accuracy-related_penalty because petitioners chose a competent advisor properly provided information and relied in good_faith on her advice petitioners accordingly had reasonable_cause for and acted in good_faith with respect to the underpayment for and therefore are not liable for the sec_6662 accuracy-related_penalty we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
